Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	This Office Action is in response to the amendment filed on 08/10/21.
The applicant’s remarks and amendments to the claims were considered and results as follow: THIS ACTION IS MADE FINAL.

2. 	Claims 23-25, 27-28, 30-31, 33-35, 37-38 and 40-41 have been amended. Claims 1-22, 32 and 42 have been cancelled.  Claims 43-44 have been added. As a result, claims 23-31, 33-41 and 43-44 now pending in this office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Both claim features of the instant application 16/578,167 and Patent No. 10,496,945 can be compared as follows:

        Instant Application 16/578,167
Patent No. 10,496,945
Claim 23 (New): A method for tracking a media content asset, the method comprising: initiating a title for the media content asset in a planning system by creating one or more archival versions in the planning system, wherein each of the one or more archival versions represents a cut of the media content asset;

creating a presentation version based on a single unique archival version of the one or more archival versions, wherein the presentation version represents a 
identifying one or more areas of the single unique archival version required for the creating of the presentation version;
processing one or more requests to release the presentation version; creating one or more milestones, wherein each of the one or more milestones represents one or more events performed on the title; and 
tracking completion statuses of the one or more milestones.
(ORIGINAL) computer-implemented method for tracking a theatrical media content asset in post-production, comprising:
initiating a title for the theatrical media content asset in an online global planning system by creating one or more archival versions in the online global planning system, wherein each of the one or more archival versions represents a cut of the theatrical media content asset that is stored in a vault, wherein the online global planning system tracks the 
creating a presentation version that is based on a single unique archival version of the one or more archival versions, wherein the presentation version represents a localized version of the single unique archival version wherein the localized version comprises a dub or subtitle version of the single unique archival version in a specified temporary and language; for the single unique archival version, identifying one or more areas of the single unique archival version that are required for localization to create the presentation version;
managing and processing one or more requests to release the presentation version; and creating one or more milestones and tracking completion statuses of the one or more milestones, wherein each of the one or more milestones represents one or more events 


2. (ORIGINAL) The computer-implemented method of claim 1, wherein the initiating comprises:
defining archival metadata for each of the one or more archival versions, wherein the archival metadata comprises information about the theatrical media content asset including a release date.

Claim 25 (New): The method of claim 24, wherein the archival metadata further includes:
a product identifier; a title; a security title; a studio;
production information; a life cycle status; a texted language; a synopsis; and an MPAA rating.

3. (ORIGINAL) The computer-implemented method of claim 2, wherein the archival metadata further comprises: a product identifier; a title; a security title; a studio;
production information; a life cycle status; a texted language; a synopsis; and an MPAA rating.

Claim 26 (New): The method of claim 23 further comprising: configuring one or 
selecting the media content asset from the listing.


assets that have been initiated in the online global planning system; and selecting the theatrical media content asset from the listing.


7.    (CURRENTLY AMENDED) The computer-implemented method of claim 1, wherein the localized version represents a unique combination of multiple film formatting parameters.
Claim 28 (New): The method of claim 23, wherein the presentation version comprises presentation metadata comprising: a presentation version ID; a dubbed language; a subtitle language; and a territory
8.    (ORIGINAL) The computer-implemented method of claim 1, wherein the presentation version comprises presentation metadata comprising:
a presentation version ID; a dubbed language; a subtitle language; and a territory.

Claim 29 (New): The method of claim 23 further comprising: limiting access to the 


security privileges of a user

creating archival metadata and presentation metadata;
passing the archival metadata and the presentation metadata to a key request system that creates keys;
wherein the processing of the one or more requests includes:
receiving the one or more requests to release the presentation version; approving the one or more requests to release the presentation version; and publishing a territory release plan that describes release dates for the one or more archival versions and the presentation version.

10.    (ORIGINAL) The computer-implemented method of claim 1, further comprising: selecting multiple archival versions from the one or more archival versions; assigning the selected multiple archival versions to a territory;
based on the assigning, creating archival metadata and presentation metadata; based on the assigning, passing the archival metadata and the presentation metadata to a key request system that creates keys and an enterprise resource planning (ERP) system that issues purchase orders against the one or more archival versions and the presentation version; receiving the one or more requests to release the presentation version; approving the one or more requests to release the presentation 
Claim 31 (New): The method of claim 23, wherein the identifying the one or more areas of the single unique archival version comprise defining cuts and edits applied to the single unique archival version.
11.    (ORIGINAL) The computer-implemented method of claim 1, wherein the identifying the one or more areas of the single unique archival version comprise defining cuts and edits applied to the single unique archival version.




Claim Rejections - 35 U.S.C. §103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	
 	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  	Claims 23-31, 33-41 are rejected under 35 U.S.C. § 103 as being unpatentable over Clark et al. (US 2014/0278360 A1) in view of Pratt et al. (US 2005/0165840 A1).

 	Regarding Claim 23, Clark teaches a method for tracking a media content asset, the method comprising: 
 	initiating the media content asset in a planning, (See Clark paragraph [0011], A media title may also have different versions recorded in the same medium, such as abridged and unabridged versions of a book, or theatrical and director's cuts of a movie), system by creating one or more archival versions in the planning system, (See Clark paragraph [0030], storage 108 contains media title data 109, which stores a plurality of media titles... The different media formats of a single media title may also include different versions of the media title in the same format), wherein each of the one or more archival versions represents unique a cut of the media content asset; (See Clark paragraph [0011], A media title may also have different versions recorded in the same medium, such as abridged and unabridged versions of a book, or theatrical and director's cuts of a movie),
 	creating a presentation version based on a single archival version of the one or more archival versions, (See Clark paragraph [0030], storage 108 contains media title data 109, which stores a plurality of media titles, as well as data related thereto, including an indication of a set of differences between different media formats of a single media title), wherein the presentation version represents a localized version of the single archival version, (See Clark paragraph [0011], A media title may also have different versions recorded in the same medium); and wherein the localized version includes a dub or subtitle version of the single archival version in a specified territory and language; (See Clark paragraph [0030], storage 108 contains media title data 109, which stores a plurality of media titles, as well as data related thereto, including an indication of a set of differences between different media formats of a single media title).
 	Clark does not explicitly disclose processing one or more requests to release the presentation version, creating a plurality of milestones, wherein each of the plurality of milestones represents one or more events that are scheduled to be or have been performed on the media content asset, and wherein at least one of the plurality of milestones is identified with a primary owner and a secondary owner; and tracking completion statuses of the plurality of milestones.  	
 	However, Pratt teaches processing one or more requests to release the presentation version, (See Pratt paragraph [0276], a user will need to have logged into the system by providing username and password. When successful, a list of available movie titles for which the user has permission is presented. Once a single movie title is selected, the user is presented with navigation screen), creating a plurality of milestones, (See Pratt paragraph [0090], provide a simple user interface, to allow quick, organized access to the entirety of the archive's holdings), wherein each of the plurality of milestones represents one or more events that are scheduled to be or have been performed on the media content asset, (See Pratt paragraph [0237], Assets must precede asset files (table 840) and events (table 870)…and provides the flexibility necessary to efficiently schedule and perform consolidation process 100 and the data acquisition necessary to populate the balance of the database), and wherein at least one of the plurality of milestones is identified with a primary owner and a secondary owner; and tracking completion statuses of the plurality of milestones, (See Pratt paragraph [0204]-[0205], Fig. 8, element 630, The database preferably provides the ability to track project information about a movie's assets as they are assimilated into the system. Such fields as current status (MovieStatusType) and start and completion dates (StartDate, FinishDate)).  
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify processing one or more requests to release the presentation version, creating a plurality of milestones, wherein each of the plurality of milestones represents one or more events that are scheduled to be or have been performed on the media content asset, and wherein at least one of the plurality of milestones is identified with a primary owner and a secondary owner; and tracking completion statuses of the plurality of milestones of Pratt, to minimize costs by minimizing the number of days expensive stars, large casts, or elaborate sets were required. (See Pratt paragraph [0009]).

 	Claim 33 recites the same limitations as claim 23 above. Therefore, claim 33 is rejected based on the same reasoning.

Regarding claim 24, Clark taught the method of claim 23, as described above. Clark further teaches wherein initiating the media content asset includes defining archival metadata for each of the one or more archival versions, (See Clark paragraph [0011], A media title may also have different versions recorded in the same medium, such as abridged and unabridged versions of a book, or theatrical and director's cuts of a movie).

 	Claim 34 recites the same limitations as claim 24 above. Therefore, claim 34 is rejected based on the same reasoning.

 Regarding claim 25, Clark taught the method of claim 24, as described above. Clark further teaches wherein the archival metadata comprises at least one of: a release date: a product identifier, (See Clark Abstract, product to identify); a title, (See Clark Abstract title);3Attorney Docket No.: 0260625C 1 a security title; a studio, (See Clark Abstract, identifying at least one component of each of the different media formats of the media title); production information, (See Clark paragraph [0002], Popular media titles are typically produced in many different formats, or mediums. For example, a literary work may be published as an audio book,electronic book, movie, video game, or a web based production); a synopsis; or a Motion Picture Association of America MPAA rating, (See Clark paragraph [0039], The score may be based on an analysis similar to those employed by deep question answering systems, which may comprise scoring the annotated passages for dissimilarity).
 	Clark does not explicitly disclose a life cycle status.
(See Pratt paragraph [0280], the graphical status of the selected takes tab 932 in tab menu 930).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify a life cycle status of Pratt, to minimize costs by minimizing the number of days expensive stars, large casts, or elaborate sets were required. (See Pratt paragraph [0009]).

 	Claim 35 recites the same limitations as claim 25 above. Therefore, claim 35 is rejected based on the same reasoning.

 Regarding claim 26, Clark taught the method of claim 23, as described above. Clark further teaches comprising: configuring one or more filter parameters to view a listing of multiple media content assets initiated in the planning system, (See Ward paragraph [0045], a list of all the versions of the desired media asset, also referred to as media project, is displayed. For example, as shown in display area 406 of FIG. 4, there are four versions of the media asset, shown as the movie "Spider-man 2", which are ALPHA NAME TBD #1, ALPHA NAME TBD #2, ALPHA NAME TBD #3, and ALPHA NAME TBD #4. Furthermore, in block 406, each version name is followed by four letters, "O", "A" "D" and "S", which indicates the cut information of the corresponding version); and selecting the media content asset from the listing, (See Ward paragraph [0045], the user selects a media asset and sets search criteria for the selected media asset of the media project according to the desired version. For example, if the user wants to search a version of Spider-man 2 which is made for theatrical, he/she may first select media asset "Media Type", and set the search criteria as "Theatrical".).

 	Claim 36 recites the same limitations as claim 26 above. Therefore, claim 36 is rejected based on the same reasoning.

 Regarding claim 27, Clark taught the method of claim 23, as described above. Clark further teaches wherein the localized version represents a unique combination of film formatting parameters, (See Clark paragraph [0030], storage 108 contains media title data 109, which stores a plurality of media titles, as well as data related thereto, including an indication of a set of differences between different media formats of a single media title).

 	Claim 37 recites the same limitations as claim 27 above. Therefore, claim 37 is rejected based on the same reasoning.

 Regarding claim 28, Clark taught the method of claim 23, as described above. Clark further teaches wherein the presentation version comprises presentation metadata comprising at least one of: a presentation version ID; the language; or the territory, (See Clark paragraph [0030], storage 108 contains media title data 109, which stores a plurality of media titles, as well as data related thereto, including an indication of a set of differences between different media formats of a single media title. The different media formats of a single media title may also include different versions of the media title in the same format, such as abridged/unabridged versions of an eBook, or theatrical/director's cut of a movie).

 	Claim 38 recites the same limitations as claim 28 above. Therefore, claim 38 is rejected based on the same reasoning.

 	Regarding claim 29, Clark taught the method of claim 23, as described above. 
 	Clark does not explicitly disclose comprising: limiting access to the one or more archival versions and the presentation version based on security privileges of a user.  
 	 However, Pratt teaches comprising: limiting access to the one or more archival versions and the presentation version based on security privileges of a user, (See Pratt paragraph [0084], allow access of a studio's media assets only to users of the system authorized by the studio. It is also an object of the present invention to allow a studio to manage access to and security of their media assets independently of the balance of this invention's apparatus).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify comprising: limiting access to the one or more archival versions and the presentation version based on security privileges of a user of Giraudy, to provide techniques for managing a multi-lingual knowledge base in a database network system. (See Pratt paragraph [0009]).



 	Regarding claim 30, Clark taught the method of claim 23, as described above.
 	Clark does not explicitly disclose further comprising: 4Attorney Docket No.: 0260625C1creating archival metadata and presentation metadata; passing the archival metadata and the presentation metadata to a key request system that creates keys. 
	However, Pratt teaches further comprising: 4Attorney Docket No.: 0260625C1creating archival metadata and presentation metadata; passing the archival metadata and the presentation metadata, (See Pratt Fig. 6-8, See paragraph [0273], generated from the foregoing exemplary database can indicate the physical-location of physical assets and can be indexed and/or constrained by movie, scene, take, asset type, etc…of an archived movie, and yet still retain effective access to the movie's many elements), to a key request system that creates keys, (See Pratt paragraph [0198], a unique identifier for the operator (OperatorID) used by the database).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify comprising: 4Attorney Docket No.: 0260625C1creating archival metadata and presentation metadata; passing the archival metadata and the presentation metadata to a key request system that creates keys of Pratt, to minimize costs by minimizing the number of days expensive stars, large casts, or elaborate sets were required. (See Pratt paragraph [0009]).


 	
 Regarding claim 31, Clark taught the method of claim 23, as described above. Clark further, teaches creating the presentation version based on the single archival version of the one or more archival versions comprises defining cuts and edits applied to the single archival version, (See Clark paragraph [0030], storage 108 contains media title data 109, which stores a plurality of media titles, as well as data related thereto, including an indication of a set of differences between different media formats of a single media title. The different media formats of a single media title may also include different versions of the media title in the same format, such as abridged/unabridged versions of an eBook, or theatrical/director's cut of a movie).

	Claim 41 recites the same limitations as claim 31 above. Therefore, claim 41 is rejected based on the same reasoning.

3.  	Claims 43-44 are rejected under 35 U.S.C. § 103 as being unpatentable over Clark et al. (US 2014/0278360 A1) in view of Pratt et al. (US 2005/0165840 A1) and further in view of Giraudy el al. (US 2012/0330644 Al}.

 	:
	Regarding claim 43, Clark taught the method of claim 23, as described above.

 	However, Giraudy teaches further comprising: receiving the one or more requests to release the presentation version, (See Glraudy paragraph [0066], the server receives a request from a user system for an arlicie from a knowledge base stered on the server...the knowledge base manager may determine which language version of the article to send the requestor based on the language setiings of the requestor); approving the one or more requests to release the presentation version, (See Giraudy paragraph [0066], the server receives a request from a user system for an article from a knowledge base stored on the server...the knowledge base manager may determine which language version of the articie to send the requestor based on the lanquage setiings of the requestor}; and publishing a territory release plan that describes release dates for the one or more archival versions and the presentation version, {See Giraudy paragraph [0779], Export date may indicate a date an article was seni oul fexporied for translation. Ready for publication may indicate that an articie is ready for general distribution. Qui of syne may indicate that a master version may be undergoing revisions while other versions of the article are out for transiation).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify receiving the one or more requests to release the presentation version; approving the one or more requests 

 	Claim 44 recites the same imitations as claim 43 above. Therefore, claim 44 is rejected based on the same reasoning.

 	Applicant's arguments with respect to claims 23-31, 33-41 and 43-44 have been considered but are moot in view of the new ground(s) of rejection.
 
Conclusion/Points of Contacts
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163